The circumstances with respect to the prosecution of this appeal are similar to those which appeared in People v. Measor,20 Cal. App. 339, [128 P. 1016]. The transcript herein was filed in this court on August 12, 1914, and the case duly set down for hearing on the calendar of October 27, 1914; of which hearing due notice was given. The attorneys of record purporting to appear for defendant, neglected and failed to file any memorandum of points and authorities and did not appear when the cause was called for argument. At the request of another attorney, residing in the county from which this case is appealed, and who offered to appear as counsel for the appellant, we gave him twenty days' time to file a brief on behalf of defendant, but no brief has been filed. Under these circumstances, the court will assume that no ground for reversal exists and that, as permitted by section 1253 of the Penal Code, the judgment should be *Page 129 
affirmed. A general inspection and examination of the transcript has satisfied us that in this case no actual injustice is likely to follow from the enforcement of the rule.
The judgment and order denying a new trial are affirmed.
James, J., and Shaw, J., concurred.